

115 HR 4558 IH: Grand Staircase Escalante Enhancement Act
U.S. House of Representatives
2017-12-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4558IN THE HOUSE OF REPRESENTATIVESDecember 6, 2017Mr. Stewart (for himself, Mr. Bishop of Utah, Mrs. Love, and Mr. Curtis) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo provide greater conservation, recreation, economic development and local management of Federal
			 lands in Garfield and Kane Counties, Utah.
	
 1.Short titleThis Act may be cited as the Grand Staircase Escalante Enhancement Act. 2.Table of ContentsThe table of contents for this Act is as follows:
			
				Sec. 1. Short title.
				Sec. 2. Table of contents.
				Sec. 3. Definitions.
				Sec. 4. Establishment of Escalante Canyons National Park and Preserve.
				Sec. 5. Withdrawals.
				Sec. 6. Map and legal description.
				Sec. 7. Grand Staircase National Monument.
				Sec. 8. Kaiparowits National Monument.
				Sec. 9. Escalante Canyons National Monument.
				Sec. 10. Escalante Canyons National Park and Preserve, Grand Staircase National Monument,
			 Kaiparowits National Monument, and Escalante Canyons National Monument
			 Management Council.
				Sec. 11. Federal land manager adherence.
				Sec. 12. Clarification.
				Sec. 13. Restoration of land status.
				Sec. 14. Hole in the Rock Road.
				Sec. 15. Effect on proclamations.
			
 3.DefinitionsIn this Act: (1)Management CouncilThe term Management Council means the council established under section 10.
 (2)SecretaryThe term Secretary means the Secretary of the Interior. 4.Establishment of Escalante Canyons National Park and Preserve (a)EstablishmentThere is hereby established within the Escalante Canyons National Monument the Escalante Canyons National Park and Preserve in the State of Utah.
 (b)BoundariesThe boundaries of Escalante Canyons National Park and Preserve are as generally depicted on the map entitled ____, numbered ___, and dated ____. The map shall be on file and available for public inspection in the appropriate offices of the National Park Service.
 (c)PurposeThe purpose of the Escalante Canyons National Park and Preserve shall be to protect, conserve, and enhance in the Escalante Canyons National Park and Preserve—
 (1)the unique and nationally important historic, natural, scenic, and natural resources; (2)recreation, including hunting; and
 (3)grazing. 5.WithdrawalsSubject to valid existing rights, any Federal land within the Escalante Canyons National Park and Preserve, including any land or interest in land that is acquired by the United States after the date of enactment of this Act, is withdrawn from—
 (1)entry, appropriation, or disposal under the public land laws; (2)location, entry, and patent under the mining laws; and
 (3)operation of the mineral leasing, mineral materials, and geothermal leasing laws. 6.Map and legal description (a)In generalAs soon as practicable after the date of the enactment of this Act, the Secretary shall submit to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate a map and legal description of the Escalante Canyons National Park and Preserve.
 (b)Force and effectThe map and legal description submitted under this section shall have the same force and effect as if included in this Act, except that the Secretary may make minor modifications of any clerical or typographical errors in the map or legal description provided these changes are first reported to the State of Utah, Garfield and Kane Counties in Utah, and the Management Council.
			7.Grand Staircase National Monument
 (a)EstablishmentSubject to valid existing rights, the Federal land comprising approximately 211,983 acres, identified as Grand Staircase Unit and generally depicted on the map entitled Grand Staircase-Escalante National Monument Modification is hereby established as the Grand Staircase National Monument.
 (b)PurposeThe purpose of the Grand Staircase National Monument shall be to protect, conserve, and enhance the monument’s—
 (1)unique and nationally important historic, scenic, and natural resources; (2)recreation, including hunting; and
 (3)grazing. (c)Map (1)As soon as practicable after the date of the enactment of this Act, the Secretary shall submit to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate a map and legal description of the Grand Staircase National Monument established in this section.
 (2)The map and legal description submitted under this section shall have the same force and effect as if included in this title, except that the Secretary may make minor modification of any clerical or typographical errors in the map or legal description provided these changes are first reported to the State of Utah, Kane County, Utah, and the Management Council.
 (3)A copy of the map and legal description shall be on file and available for public inspection in the appropriate field offices of the Bureau of Land Management.
				8.Kaiparowits National Monument
 (a)EstablishmentSubject to valid existing rights, the Federal land comprising approximately 551,117 acres, identified as Kaiparowits Unit and generally depicted on the map entitled Grand Staircase-Escalante National Monument Modification is hereby established as the Kaiparowits National Monument.
 (b)PurposeThe purpose of the Kaiparowits National Monument shall be to protect, conserve, and enhance the monument’s—
 (1)unique and nationally important historic, scenic, and natural resources; (2)recreation, including hunting; and
 (3)grazing. (c)Map (1)As soon as practicable after the date of the enactment of this Act, the Secretary shall submit to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate a map and legal description of the Kaiparowits National Monument established in this section.
 (2)The map and legal description submitted under this section shall have the same force and effect as if included in this title, except that the Secretary may make minor modification of any clerical or typographical errors in the map or legal description provided these changes are first reported to the State of Utah, Kane and Garfield Counties, Utah, and the Management Council.
 (3)A copy of the map and legal description shall be on file and available for public inspection in the appropriate field offices of the Bureau of Land Management.
				9.Escalante Canyons National Monument
 (a)EstablishmentSubject to the valid existing rights, the Federal land comprising approximately 243,241 acres, identified as Escalante Canyons Unit and generally depicted on the map entitled Grand Staircase-Escalante National Monument Modification is hereby established as the Escalante Canyons National Monument.
 (b)PurposeThe purpose of the Escalante Canyons National Monument shall be to protect, conserve, and enhance the monument’s—
 (1)unique and nationally important historic, scenic, and natural resources; (2)recreation, including hunting; and
 (3)grazing. (c)Map (1)As soon as practicable after the date of the enactment of this Act, the Secretary shall submit to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate a map and legal description of the Escalante Canyons National Monument established in this section.
 (2)The map and legal description submitted under this section shall have the same force and effect as if included in this title, except that the Secretary may make minor modification of any clerical or typographical errors in the map or legal description provided these changes are first reported to the State of Utah, Garfield County, Utah, and the Management Council.
 (3)A copy of the map and legal description shall be on file and available for public inspection in the appropriate field offices of the Bureau of Land Management.
				10.Escalante Canyons National Park and Preserve, Grand Staircase National Monument, Kaiparowits
			 National Monument, and Escalante Canyons National Monument Management
			 Council
 (a)EstablishmentThe Management Council is hereby established. (b)DutiesThe Management Council shall develop and implement the comprehensive management plans for the Escalante Canyons National Park and Preserve, the Grand Staircase National Monument, the Kaiparowits National Monument, and the Escalante Canyons National Monument consistently with the purposes of those areas as provided in this Act.
 (c)MembershipThe Management Council shall be composed of 7 members appointed not later than 180 days after the date of the enactment of this Act as follows:
 (1)One individual from the Department of Interior, appointed by the President. (2)Five individuals, appointed by the President in consultation with the Congressional delegation from the State of Utah and the Governor of Utah, who shall represent the following:
 (A)Two from the Garfield County, Utah, Board of Commissioners. (B)Two from the Kane County, Utah, Board of Commissioners.
 (C)One Utah State Legislator representing Kane County, Garfield County, or both. (3)One at-large representative appointed by the President.
 (d)QualificationsThe members appointed under subsections (c)(2) and (3) shall not be employees of the Federal Government.
 (e)TermsThe President shall appoint the members under subsections (c)(2) and (3) for a term of 5 years, except that the President shall designate staggered terms for the members initially appointed to the Management Council. The President may reappoint a member to not more than three consecutive terms.
 (f)VacanciesVacancies of members appointed under subsections (c)(2) and (3) shall be filled in the same manner as such positions were originally filled as soon as practicable after the vacancy has occurred.
 (g)CompensationMembers appointed under subsections (c)(2) and (3) shall serve without pay, except for reasonable travel expenses, including per diem in lieu of subsistence, at the rate authorized for employees of agencies under subchapter I of chapter 57 of title 5, United States Code, while away from their homes or regular places of business in the performance of duties for the Council.
 (h)ChairThe members shall select the chair of the Management Council from the members appointed under subsection (c)(2) and (3) for a term beginning on the date of selection, and ending in 5 years or until the member’s term of office expires, whichever occurs first.
 (i)Staff assistanceThe Management Council may request administrative assistance from Federal employees under the jurisdiction of the Secretary of the Interior or the Secretary of Agriculture.
			(j)Meetings
 (1)FrequencyThe Management Council shall meet at the call of the Chair or a majority of the members. Meetings shall be held no less than once per year. A majority must be present to constitute a quorum to conduct official business.
 (2)Announcement; open meetingsAll meetings of the Management Council shall be announced at least one week in advance in publications of general circulation and shall be open to the public.
				(k)Administration
 (1)The Management Council shall allow hunting, fishing and trapping on lands and water under the jurisdiction of the Secretary within the Escalante Canyons National Park and Preserve in accordance with the applicable laws of the State of Utah.
 (2)The Management Council shall ensure that the privilege of grazing domestic livestock on lands with the Escalante Canyons National Park and Preserve shall continue to be exercised and enhanced in perpetuity. Grazing within the Escalante Canyons National Park and Preserve shall be administered by the National Park Service.
 11.Federal land manager adherenceFederal land managers shall adhere to the management plans created by the Management Council. 12.ClarificationNothing in this Act affects the jurisdiction of the State of Utah with respect to the management of fish, wildlife and predators in the State.
 13.Restoration of land statusSubject to valid existing rights, the provisions of existing withdrawals, and the requirements of applicable law, the public lands excluded from the monument reservation under Presidential Proclamation ___, dated December 4, 2017, and issued under chapter 3203 of title 54, United States Code, shall be open to:
 (1)entry, location, selection, sale or other disposition under the public land laws; (2)disposition under all laws relating to mineral and geothermal leasing; and
 (3)location, entry, and patent under the mining laws. 14.Hole in the Rock RoadThe Secretary shall convey to the State of Utah all right, title and interest of the United States in and to the Hole in the Rock Road (BLM Road 200).
 15.Effect on proclamationsAny provision of Presidential Proclamation 6920, dated September 18, 1996, and Presidential Proclamation ____, dated December 4, 2017, and issued under chapter 3203 of title 54, United States Code, that is inconsistent with this Act is hereby declared null and void.
		